EXHIBIT 10.28

 

 

 

TRANSFER AND SALE AGREEMENT


by and between


HARLEY-DAVIDSON CREDIT CORP.,
as Seller


and


HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,


as Purchaser


Dated as of October 1, 2003

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I  DEFINITION

 

 

SECTION 1.01.

GENERAL

 

 

ARTICLE II TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

 

SECTION 2.01.

CLOSING

SECTION 2.02.

CONDITIONS TO THE CLOSING

SECTION 2.03.

ASSIGNMENT OF AGREEMENT

SECTION 2.04.

[INTENTIONALLY OMITTED]

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES

 

 

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS

SECTION 4.02.

FILING

SECTION 4.03

NAME CHANGE OR RELOCATION

SECTION 4.04.

COSTS AND EXPENSES

SECTION 4.05

SALE TREATMENT

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

SECTION 4.07

PROTECTION OF SECURITY INTERESTS

 

 

ARTICLE V REMEDIES UPON MISREPRESENTATION

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES

SECTION 5.02.

SELLER’S REPURCHASE OPTION

 

 

ARTICLE VI INDEMNITIES

 

 

SECTION 6.01.

SELLER INDEMNIFICATION

SECTION 6.02.

LIABILITIES TO OBLIGORS

SECTION 6.03.

TAX INDEMNIFICATION

SECTION 6.04.

OPERATION OF INDEMNITIES

 

 

ARTICLE VII MISCELLANEOUS

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

SECTION 7.02.

MERGER OR CONSOLIDATION

SECTION 7.03.

TERMINATION

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER

SECTION 7.05.

AMENDMENT

SECTION 7.06.

NOTICES

SECTION 7.07.

MERGER AND INTEGRATION

SECTION 7.08.

HEADINGS

SECTION 7.09.

GOVERNING LAW

 

i

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Assignment

Exhibit B

Form of Officer’s Certificate

 

ii

--------------------------------------------------------------------------------


 

THIS AGREEMENT, dated as of October 1, 2003, is made by and between
Harley-Davidson Credit Corp., a Nevada corporation, as seller hereunder
(together with its successors and assigns “Harley-Davidson Credit” or “Seller”),
and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (together with its successors and assigns
“Trust Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
(i) motorcycle conditional sales contracts from Harley-Davidson motorcycle
retailers and (ii) motorcycle promissory note and security agreements from
Eaglemark Savings Bank, each of which contracts provides for installment payment
obligations by or on behalf of the retailer’s customer/purchaser and grants a
security interest in the related motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire from time to time the “Contract
Assets,” as hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchase of Contract
Assets hereunder to convey all right, title and interest in such Contract Assets
to Harley-Davidson Motorcycle Trust 2003-4 (the “Trust”) pursuant to the Sale
and Servicing Agreement dated as of October 1, 2003 by and among Trust
Depositor, Harley-Davidson Credit, as Servicer, the Trust, as issuer (the
“Issuer”) and BNY Midwest Trust Company, as Indenture Trustee (as amended,
supplemented or otherwise modified from time to time, the “Sale and Servicing
Agreement”), executed concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 


ARTICLE I

DEFINITIONS

 

Section 1.01.                         General.  Unless otherwise defined in this
Agreement, capitalized terms used herein (including in the preamble above) shall
have the meanings assigned to them in the Sale and Servicing Agreement.

 

ARTICLE II

TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

Section 2.01.                         Closing.  Subject to and upon the terms
and conditions set forth in this Agreement, Seller hereby sells, transfers,
assigns, sets over and otherwise conveys to Trust Depositor, in consideration of
Trust Depositor’s payment of $300,000,002.53 in cash as the purchase price
therefor, (i) all the right, title and interest of Seller in and to the
Contracts listed

 

--------------------------------------------------------------------------------


 

on the List of Contracts in effect on the Closing Date (including, without
limitation, all security interests and all rights to receive payments which are
collected pursuant thereto after the Cutoff Date, including any liquidation
proceeds therefrom, but excluding any rights to receive payments which were
collected pursuant thereto on or prior to the Cutoff Date), (ii) all rights of
Seller under any physical damage or other individual insurance policy (including
a “forced placed” policy, if any) or any debt cancellation agreement relating to
any such Contract, an Obligor or a Motorcycle securing such Contract, (iii) all
security interests in each such Motorcycle, (iv) all documents contained in the
related Contract Files, (v) all rights of Seller in the Lockbox, Lockbox Account
and related Lockbox Agreement to the extent they relate to the Contracts, (vi)
all rights (but not the obligations) of the Seller under any motorcycle dealer
agreements between the dealers (i.e. originators of certain Contracts) and the
Seller, (vii) all rights of Seller to certain rebates of premiums and other
amounts relating to insurance policies, debt cancellation agreements, extended
service contracts or other repair agreements and other items financed under such
Contracts and (viii) all proceeds and products of the foregoing (items (i) -
(viii) being collectively referred to herein as the “Contract Assets”). 
Although Seller and Trust Depositor agree that any such transfer is intended to
be a sale of ownership in the Contract Assets, rather than the mere granting of
a security interest to secure a borrowing, in the event such transfer is deemed
to be of a mere security interest to secure indebtedness, Seller shall be deemed
to have granted Trust Depositor a perfected first priority security interest in
such Contract Assets and this Agreement shall constitute a security agreement
under applicable law.  If such transfer is deemed to be the mere granting of a
security interest to secure a borrowing, Trust Depositor may, to secure Trust
Depositor’s own borrowing under the Sale and Servicing Agreement (to the extent
that the transfer of the Contract Assets thereunder is deemed to be a mere
granting of a security interest to secure a borrowing) repledge and reassign (i)
all or a portion of the Contract Assets pledged to Trust Depositor and not
released from the security interest of this Agreement at the time of such pledge
and assignment, and (ii) all proceeds thereof.  Such repledge and reassignment
may be made by Trust Depositor with or without a repledge and reassignment by
Trust Depositor of its rights under this Agreement, and without further notice
to or acknowledgment from Seller.  Seller waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by the Sale and Servicing
Agreement.

 

Section 2.02.                         Conditions to the Closing.  On or before
the Closing Date, Seller shall deliver or cause to be delivered to Trust
Depositor each of the documents, certificates and other items as follows:

 

(a)                                  The List of Contracts, certified by the
Chairman of the Board, President or any Vice President of Seller together with
an Assignment substantially in the form attached as Exhibit A hereto.

 

(b)                                 A certificate of an officer of Seller
substantially in the form of Exhibit B hereto.

 

2

--------------------------------------------------------------------------------


 

(c)                                  An opinion of counsel for Seller
substantially in the form of Exhibit D to the Sale and Servicing Agreement.

 

(d)                                 A letter or letters from Ernst & Young LLP,
or another nationally recognized accounting firm, addressed to Trust Depositor
and the Issuer and the Trustees and stating that such firm has reviewed a sample
of the Contracts and performed specific procedures for such sample with respect
to certain contract terms and identifying those Contracts which do not so
conform.

 

(e)                                  Copies of resolutions of the Board of
Directors of Seller or of the Executive Committee of the Board of Directors of
Seller approving the execution, delivery and performance of this Agreement and
the transactions contemplated hereunder, certified in each case by the Secretary
or an Assistant Secretary of Seller.

 

(f)                                    Officially certified recent evidence of
due incorporation and good standing of Seller under the laws of Nevada.

 

(g)                                 Evidence of proper filing with the
appropriate office in Nevada of a UCC financing statement naming Seller as
debtor, naming Trust Depositor as assignor secured party and the Issuer as
secured party, and listing the Contract Assets as collateral as well as evidence
of proper filing with the appropriate office in Delaware of a UCC financing
statement naming the Issuer as debtor, naming the Indenture Trustee as secured
party, and listing the Contract Assets as collateral.

 

(h)                                 An Officer’s Certificate from Seller
certifying that the Seller, on or prior to the Closing Date, has indicated in
its computer files, in accordance with its customary standards, policies and
procedures, that the Contracts have been conveyed to the Trust Depositor
pursuant to this Agreement.

 

(i)                                     The documents, certificates and other
items described in Section 2.02 of the Sale and Servicing Agreement, to the
extent not already described above.

 

Section 2.03.                         Assignment of Agreement.  Trust Depositor
has the right to assign its interest under this Agreement to the Issuer as may
be required to effect the purposes of the Sale and Servicing Agreement, without
further notice to, or consent of, Seller, and the Issuer shall succeed to such
of the rights of Trust Depositor hereunder as shall be so assigned.  Seller
acknowledges that, pursuant to the Sale and Servicing Agreement, Trust Depositor
will assign all of its right, title and interest in and to the Contract Assets
and its right to exercise the remedies created by Section 5.01 hereof for
breaches of representations and warranties of Seller contained in Sections 3.01,
3.02, 3.03 and 3.04 hereof to the Issuer and the Indenture Trustee for the
benefit of the Noteholders.  Seller agrees that, upon such assignment to the
Issuer and the Indenture Trustee, such representations will run to and be for
the benefit of the Issuer and the Indenture Trustee and the Issuer and the
Indenture Trustee may enforce directly without joinder of Trust Depositor, the
obligations of Seller set forth herein.

 

3

--------------------------------------------------------------------------------


 

 Section 2.04.                      [Intentionally Omitted].

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the Contract Assets on the Closing Date and
concurrently reconveying the same to the Trust, and on which the Trust, the
Indenture Trustee and the Noteholders will rely under the Sale and Servicing
Agreement.  Such representations speak as of the execution and delivery of this
Agreement and as of the Closing Date, but shall survive the sale, transfer and
assignment of the Contracts to the Trust and the pledge of the Contracts to the
Indenture Trustee.  The repurchase obligation of Seller set forth in
Section 5.01 below and in Section 7.08 of the Sale and Servicing Agreement
constitutes the sole remedy available for a breach of a representation or
warranty of Seller set forth in Section 3.02, 3.03 or 3.04 of this Agreement.

 

Section 3.01.                         Representations and Warranties Regarding
Seller.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)                                  Organization and Good Standing.  Seller is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has the corporate power to own
its assets and to transact the business in which it is currently engaged. 
Seller is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the character of the business transacted
by it or properties owned or leased by it requires such qualification and in
which the failure so to qualify would have a material adverse effect on the
business, properties, assets, or condition (financial or otherwise) of Seller or
Trust Depositor.  Seller is properly licensed in each jurisdiction to the extent
required by the laws of such jurisdiction to service the Contracts in accordance
with the terms of the Sale and Servicing Agreement.

 

(b)                                 Authorization; Binding Obligation.  Seller
has the power and authority to make, execute, deliver and perform this Agreement
and the other Transaction Documents to which the Seller is a party and all of
the transactions contemplated under this Agreement and the other Transaction
Documents to which the Seller is a party, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Seller is a party.  This
Agreement and the other Transaction Documents to which the Seller is a party
constitute the legal, valid and binding obligation of Seller enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

 

4

--------------------------------------------------------------------------------


 

(c)                                  No Consent Required.  Seller is not
required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement and the
other Transaction Documents to which the Seller is a party.

 

(d)                                 No Violations.  Seller’s execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Seller is a party will not violate any provision of any existing law or
regulation or any order or decree of any court or the Articles of Incorporation
or Bylaws of Seller, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which Seller is a party or by which Seller or any
of Seller’s properties may be bound.

 

(e)                                  Litigation.  No litigation or
administrative proceeding of or before any court, tribunal or governmental body
is currently pending, or to the knowledge of Seller threatened, against Seller
or any of its properties or with respect to this Agreement or any other
Transaction Document to which the Seller is a party which, if adversely
determined, would in the opinion of Seller have a material adverse effect on the
business, properties, assets or condition (financial or other) of Seller or the
transactions contemplated by this Agreement or any other Transaction Document to
which the Seller is a party.

 

(f)                                    State of Incorporation; Name; No
Changes.  Seller’s state of incorporation is the State of Nevada.  Seller’s
exact legal name is as set forth in the first paragraph of this Agreement. 
Seller has not changed its name whether by amendment of its Articles of
Incorporation, by reorganization or otherwise, and has not changed its state of
incorporation, within the four months preceding the Closing Date.

 

(g)                                 Operations.  Approximately 5.0% of the
aggregate principal balance of contracts financed from time to time by the
Seller are secured by motorcycles manufactured by Buell.

 

(h)                                 Solvency.  The Seller, after giving effect
to the conveyances made by it hereunder, is Solvent.

 

Section 3.02.                         Representations and Warranties Regarding
Each Contract.  Seller represents and warrants as to each Contract as of the
execution and delivery of this Agreement and as of the Closing Date, that:

 

(a)                                  List of Contracts.  The information set
forth in the List of Contracts is true, complete and correct in all material
respects as of the Cutoff Date.

 

(b)                                 Payments.  As of the Cutoff Date the most
recent scheduled payment with respect to any Contract either had been made or
was not delinquent for more than 30

 

5

--------------------------------------------------------------------------------


 

days.  To the best of Seller’s knowledge, all payments made on each Contract
were made by the respective Obligor.

 

(c)                                  No Waivers.  As of the Closing Date, the
terms of the Contracts have not been waived, altered or modified in any respect,
except by instruments or documents included in the related Contract File.

 

(d)                                 Binding Obligation.  Each Contract is a
legal, valid and binding payment obligation of the Obligor thereunder and is
enforceable in accordance with its terms, except as such enforceability may be
limited by insolvency, bankruptcy, moratorium, reorganization, or other similar
laws affecting the enforcement of creditors’ rights generally.

 

(e)                                  No Defenses.  No Contract is subject to any
right of rescission, setoff, counterclaim or defense, including the defense of
usury, and the operation of any of the terms of such Contract or the exercise of
any right thereunder will not render the Contract unenforceable in whole or in
part or subject to any right of rescission, setoff, counterclaim or defense,
including the defense of usury, and no such right of rescission, setoff,
counterclaim or defense has been asserted with respect thereto.

 

(f)                                    Insurance.  As of the origination date of
each Contract, the related Motorcycle securing each Contract is covered by
physical damage insurance (i) in an amount not less than the value of the
Motorcycle at the time of origination of the Contract, (ii) naming Seller as a
loss payee and (iii) insuring against loss and damage due to fire, theft,
transportation, collision and other risks covered by comprehensive coverage, and
all premiums due on such insurance have been paid in full from the date of the
Contract’s origination.

 

(g)                                 Origination.  Either (i) Contracts were
originated by a Harley-Davidson motorcycle dealer in the regular course of its
business which dealer had all necessary licenses and permits to originate the
Contracts in the state where such dealer was located, was fully and properly
executed by the parties thereto, and has been purchased by Seller in the regular
course of its business, or (ii) Contracts were originated by Eaglemark Savings
Bank in the regular course of its business which had all necessary licenses and
permits to originate the Contracts in the state where it was located, was fully
and properly executed by the parties thereto, and has been purchased by Seller
in the regular course of its business.  Each Contract was sold by such
motorcycle dealer or Eaglemark Savings Bank, as the case may be, to the Seller
without any fraud or misrepresentation on the part of such motorcycle dealer or
Eaglemark Savings Bank.

 

(h)                                 Lawful Assignment.  No Contract was
originated in or is subject to the laws of any jurisdiction whose laws would
make the sale, transfer and assignment of the Contract under this Agreement or
under the Sale and Servicing Agreement or the pledge of the Contract under the
Indenture unlawful, void or voidable.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Compliance with Law.  None of the
Contracts, the origination of the Contracts by the dealers or Eaglemark Savings
Bank, the purchase of the Contracts by the Seller, the sale of the Contracts by
the Seller to the Trust Depositor or by the Trust Depositor to the Trust, or any
combination of the foregoing, violated at the time of origination or as of the
Closing Date, any requirement of any federal, state or local law and regulations
thereunder, including, without limitation, usury, truth in lending, motor
vehicle installment loan and equal credit opportunity laws, applicable to the
Contracts and the sale of Motorcycles.  Seller shall, for at least the period of
this Agreement, maintain in its possession, available for the Trust Depositor’s
and the Trustees’  inspection, and shall deliver to Trust Depositor or  the
Trustee  upon demand, evidence of compliance with all such requirements.

 

(j)                                     Contract in Force.  As of the Closing
Date, no Contract has been satisfied or subordinated in whole or in part or
rescinded, and the related Motorcycle securing any Contract has not been
released from the lien of the Contract in whole or in part.

 

(k)                                  Valid Security Interest.  Each Contract
creates a valid, subsisting and enforceable first priority perfected security
interest in favor of Seller or Eaglemark Savings Bank (as the case may be) in
the Motorcycle covered thereby, and such security interest has been assigned by
Eaglemark Savings Bank to Seller (where applicable) and by Seller to the Trust
Depositor.  The original certificate of title, certificate of lien or other
notification or evidence (the “Lien Certificate”) issued by the body responsible
for the registration of, and the issuance of certificates of title or evidence
relating to, motor vehicles and liens thereon (the “Registrar of Titles”) of the
applicable state shows Seller or Eaglemark Savings Bank (as the case may be) as
original secured party under each Contract as the holder of a first priority
security interest in such Motorcycle.  With respect to each Contract for which a
written Lien Certificate is provided and has not yet been returned from the
Registrar of Titles, the Seller has received written evidence that such Lien
Certificate showing Seller or Eaglemark Savings Bank as lienholder has been
applied for.  Eaglemark Savings Bank’s security interest has been validly
assigned by Eaglemark Savings Bank to Seller.  Seller’s security interest has
been validly assigned by the Seller to the Trust Depositor pursuant to this
Agreement and by the Trust Depositor to the Issuer pursuant to the Sale and
Servicing Agreement.  Immediately after the sale, each Contract will be secured
by an enforceable and perfected first priority security interest in the
Motorcycle in favor of the Trust as secured party, which security interest is
prior to all other liens upon and security interests in such Motorcycle which
now exist or may hereafter arise or be created (except, as to priority, for any
lien for taxes, labor, materials or of any state law enforcement agency
affecting a Motorcycle).

 

(1)                                  Capacity of Parties.  All parties to any
Contract had the capacity to execute such Contract and all other documents
related thereto and to grant the security interest purported to be granted
thereby.

 

(m)                               Good Title.  Each Contract was purchased by
Seller for value and taken into possession prior to the Cutoff Date in the
ordinary course of its business, without

 

7

--------------------------------------------------------------------------------


 

knowledge that the Contract was subject to a security interest.  No Contract has
been sold, assigned or pledged to any person other than Trust Depositor and the
Issuer as the transferee of Trust Depositor, and prior to the transfer of the
Contract to Trust Depositor, Seller had good and marketable title to each
Contract free and clear of any encumbrance, equity, loan, pledge, charge, claim
or security interest and was the sole owner thereof and had full right to
transfer the Contract to Trust Depositor and to permit Trust Depositor to
transfer the same to the Issuer, and, as of the Closing Date, the Issuer will
have a first priority perfected security interest therein.

 

(n)                                 No Defaults.  As of the Cutoff Date, no
default, breach, violation or event permitting acceleration existed with respect
to any Contract and no event had occurred which, with notice and the expiration
of any grace or cure period, would constitute such a default, breach, violation
or event permitting acceleration under such Contract.  Seller has not waived any
such default, breach, violation or event permitting acceleration, and Seller has
not granted any extension of payment terms on any Contract.  As of the Cutoff
Date, no Motorcycle had been repossessed.

 

(o)                                 No Liens.  As of the Closing Date there are,
to the best of Seller’s knowledge, no liens or claims which have been filed for
work, labor or materials affecting the Motorcycle securing any Contract which
are or may be liens prior to, or equal with, the lien of such Contract.

 

(p)                                 Installments.  Each Contract has a fixed
Contract Rate and provides for monthly payments of principal and interest which,
if timely made, would fully amortize the loan on a simple-interest basis over
its term.

 

(q)                                 Enforceability.  Each Contract contains
customary and enforceable provisions such as to render the rights and remedies
of the holder thereof adequate for the realization against the collateral of the
benefits of the security.

 

(r)                                    One Original.  Each Contract is evidenced
by only one original executed Contract, which original has been delivered to the
Issuer or its designee on or before the Closing Date.

 

(s)                                  No Government Contracts.  No Obligor is the
United States government or an agency, authority, instrumentality or other
political subdivision of the United States government.

 

(t)                                    Lockbox Bank.  The Lockbox Bank is the
only institution holding any Lockbox Account for receipt of payments from
Obligors, and all Obligors, and only such Obligors, have been instructed to make
payments to the Lockbox Account, and no person claiming through or under Seller
has any claim or interest in the Lockbox Account other than the Lockbox Bank;
provided, however, that other “Trusts” (as defined in the Lockbox Agreement)
shall have an interest in certain other collections therein not related to the
Contracts.

 

8

--------------------------------------------------------------------------------


 

(u)                                 Obligor Bankruptcy.  At the Cutoff Date, no
Obligor was subject to a bankruptcy proceeding within the one year preceding
such Cutoff Date.

 

(v)                                 Chattel Paper.  The Contracts constitute
tangible chattel paper within the meaning of the UCC.

 

(w)                               No Impairment.  Neither the Seller nor the
Trust Depositor has done anything to convey any right to any Person that would
result in such Person having a right to payments due under the Contract or
otherwise to impair the rights of the Trust in any Contract or the proceeds
thereof.

 

(x)                                   Contract Not Assumable.  No Contract is
assumable by another Person in a manner which would release the Obligor thereof
from such Obligor’s obligations to the Trust Depositor with respect to such
Contract.

 

Section 3.03.                         Representations and Warranties Regarding
the Contracts in the Aggregate.  Seller represents and warrants, as of the
execution and delivery of this Agreement and as of the Closing Date, that:

 

(a)                                  Amounts.  The sum of the aggregate
Principal Balances payable by Obligors under the Contracts as of the Cutoff Date
equals or exceeds the sum of the principal balance of  the Class A-1 Notes, the
Class A-2 Notes  and the Class B Notes on the Closing Date.

 

(b)                                 Characteristics.  The Contracts have the
following characteristics: (i) all the Contracts are secured by Motorcycles;
(ii) no Contract has a remaining maturity of more than 84 months; and (iii) the
final scheduled payment on the Contract with the latest maturity is due no later
than October 2010.  Approximately 77.59% of the Principal Balance of the
Contracts as of the Cutoff Date is attributable to loans for purchases of new
Motorcycles and approximately 22.41% is attributable to loans for purchases of
used Motorcycles.  No Contract was originated after the Cutoff Date.  No
Contract has a Contract Rate less than 3.89%.  The first scheduled payment date
of the Contracts is due no later than January 2004.  Less than 0.01% of the
Principal Balance of the Contracts as of the Cutoff Date is attributable to
loans for purchases of Motorcycles not manufactured by Harley-Davidson or Buell.

 

(c)                                  Marking Records.  As of the Closing Date,
Seller has caused the Computer File relating to the Contracts sold hereunder and
concurrently reconveyed by Trust Depositor to the Trust and pledged by the Trust
to the Indenture Trustee to be clearly and unambiguously marked to indicate that
such Contracts constitute part of the Trust, are owned by the Trust and
constitute security for the Notes.

 

(d)                                 No Adverse Selection.  No selection
procedures adverse to Noteholders have been employed in selecting the Contracts.

 

9

--------------------------------------------------------------------------------


 

(e)                                  True Sale.  The transactions contemplated
by this Agreement and the Sale and Servicing Agreement constitute valid sales,
transfers and assignments from Seller to Trust Depositor and from Trust
Depositor to the Trust of all of Seller’s right, title and interest in the
Contract Assets as of the Closing Date.

 

(f)                                    All Filings Made.  All filings
(including, without limitation, UCC filings) required to be made by any Person
and actions required to be taken or performed by any Person in any jurisdiction
to give the Indenture Trustee a first priority perfected lien on, or ownership
interest in, the Contracts and the proceeds thereof and the rest of the Trust
Corpus have been made, taken or performed.

 

(g)                                 Delta Loans.  No more than 11.00% of the
Principal Balance of the Contracts as of the Cutoff Date is attributable to
Delta Loans.

 

Section 3.04.                         Representations and Warranties Regarding
the Contract Files.  Seller represents and warrants as of the execution and
delivery of this Agreement and as of the Closing Date, that:

 

(a)                                  Possession.  Immediately prior to the
Closing Date, the Servicer will have possession of each original Contract and
the related complete Contract File, and there are and there will be no custodial
agreements relating to the same in effect.  Each of such documents which is
required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All blanks on any form have been properly filled in and
each form has otherwise been correctly prepared.  The complete Contract File for
each Contract currently is in the possession of the Servicer.

 

(b)                                 Bulk Transfer Laws.  The transfer,
assignment and conveyance of the Contracts and the Contract Files by Seller
pursuant to this Agreement and by Trust Depositor pursuant to the Sale and
Servicing Agreement is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 


ARTICLE IV

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.                         Custody of Contracts.  The contents of
each Contract File shall be held in the custody of the Servicer for the benefit
of the Trust as the owner thereof in accordance with the Sale and Servicing
Agreement.

 

Section 4.02.                         Filing.  On or prior to the Closing Date,
Seller shall cause the UCC financing statement(s) referred to in Section 2.02(g)
hereof and in Section 2.02(g) of the Sale and Servicing Agreement to be filed
and from time to time Seller shall take and cause to be taken such actions and
execute such documents as are necessary or desirable or as Trust Depositor or
the Trust may reasonably request to perfect and protect the Trust Depositor’s
and the Trust’s ownership interest in the Contract Assets against all other
persons, including, without limitation,

 

10

--------------------------------------------------------------------------------


 

the filing of financing statements, amendments thereto and continuation
statements, the execution of transfer instruments and the making of notations on
or taking possession of all records or documents of title.  The Seller
authorizes the Trust Depositor to file financing statements describing the
Contract Assets as collateral.

 

Section 4.03.        Name Change or Relocation.  (a) During the term of this
Agreement, Seller shall not change its name, identity or structure or state of
incorporation without first giving at least 30 days’ prior written notice to
Trust Depositor and to the Trustees.

 

(b)                                 If any change in Seller’s name, identity or
structure or other action would make any financing or continuation statement or
notice of ownership interest or lien filed under this Agreement seriously
misleading within the meaning of applicable provisions of the UCC or any title
statute, Seller, no later than five days after the effective date of such
change, shall file such amendments as may be required to preserve and protect
the Trust Depositor’s and the Trust’s interests in the Contract Assets and
proceeds thereof.  In addition, Seller shall not change its state of
incorporation unless it has first taken such action as is advisable or necessary
to preserve and protect the Trust Depositor’s and the Trusts’ interest in the
Contract Assets.  Promptly after taking any of the foregoing actions, Seller
shall deliver to Trust Depositor and the Trustees an opinion of counsel stating
that, in the opinion of such counsel, all financing statements or amendments
necessary to preserve and protect the interests of the Trustees in the Contract
Assets have been filed, and reciting the details of such filing.

 

Section 4.04.                         Costs and Expenses.  Seller agrees to pay
all reasonable costs and disbursements in connection with the perfection and the
maintenance of perfection, as against all third parties, of (i) Trust
Depositor’s, the Issuer’s and the Indenture Trustee’s right, title and interest
in and to the Contract Assets (including, without limitation, the security
interest in the Motorcycles related thereto) and (ii) the security interests
provided for in the Indenture.

 

Section 4.05                            Sale Treatment.  Each of Seller and
Trust Depositor shall treat the transfer of Contract Assets made hereunder for
all purposes (including tax and financial accounting purposes) as a sale and
purchase on all of its relevant books, records, financial statements and other
applicable documents.

 

Section 4.06                            Separateness from Trust Depositor.  The
Seller agrees to take or refrain from taking or engaging in with respect to the
Trust Depositor each of the actions or activities specified in the “substantive
consolidation” opinion of Winston & Strawn LLP (or in any related certificate of
Seller) delivered on the Closing Date, upon which the conclusions expressed
therein are based.

 

Section 4.07                            Protection of Security Interests.  The
Seller agrees to deliver an Officer’s Certificate to the Owner Trustee and the
Indenture Trustee, as promptly as practicable after the Closing Date, and in any
event within 60 days thereof, certifying that the Seller’s compliance officer
has reviewed the original of each Contract and each related Contract File, that
each Contract and related Contract File conforms in all material respects with
the List of Contracts

 

11

--------------------------------------------------------------------------------


 

and each such Contract File is complete, that each document required be an
original, and that the face of each original Contract has been stamped with the
following notation:

 

“This Contract/Note is subject to a security interest granted to Harley-Davidson
Motorcycle Trust 2003-4.  A UCC1 financing statement covering this Contract/Note
has been filed with the Secretary of State of the State of Nevada.  Such lien
will be released only in connection with appropriate filings in such offices. 
Consequently, potential purchasers of this Contract/Note must refer to such
filings to determine whether such lien has been released.”

 

ARTICLE V

REMEDIES UPON MISREPRESENTATION

 

Section 5.01.                         Repurchases of Contracts for Breach of
Representations and Warranties.  Seller hereby agrees, for the benefit of the
Issuer, the Indenture Trustee and the Trust Depositor, that it shall repurchase
a Contract (together with all related Contract Assets), at its Repurchase Price,
not later than two Business Days prior to the first Determination Date after
Seller becomes aware, or should have become aware, or receives written notice
from Trust Depositor, either of the Trustees or the Servicer of any breach of a
representation or warranty of Seller set forth in Article III of this Agreement
that materially adversely affects Trust Depositor’s or the Trust’s interest in
such Contract (without regard to the benefits of the Reserve Fund) and which
breach has not been cured; provided, however, that with respect to any Contract
described on the List of Contracts with respect to an incorrect unpaid Principal
Balance which Seller would otherwise be required to repurchase pursuant to this
Section 5.01 and Section 7.08 of the Sale and Servicing Agreement, Seller may,
in lieu of repurchasing such Contract, deposit in the Collection Account not
later than two Business Days prior to such Determination Date cash in an amount
sufficient to cure any deficiency or discrepancy; and provided further that with
respect to a breach of a representation or warranty relating to the Contracts in
the aggregate and not to any particular Contract, Seller may select Contracts
(without adverse selection) to repurchase such that had such Contracts not been
reconveyed by Trust Depositor and included as part of the Trust there would have
been no breach of such representation or warranty; provided further that the
failure to maintain perfection of the security interest in the Motorcycle
securing a Contract in accordance with the Sale and Servicing Agreement, shall
be deemed to be a breach materially and adversely affecting the Trust’s interest
in the Contracts or in the related Contract Assets.  Notwithstanding any other
provision of this Agreement, the obligation of Seller under this Section 5.01
and under Section 7.08 of the Sale and Servicing Agreement shall not terminate
upon a Service Transfer pursuant to Article VIII of the Sale and Servicing
Agreement.

 

Section 5.02.                         Seller’s Repurchase Option.  On written
notice to the Owner Trustee and the Indenture Trustee at least 20 days prior to
a Distribution Date, provided the Pool Balance is then less than 10% of the
Aggregate Principal Balance as of the Cutoff Date, Seller may (but is not
required to) repurchase from the Trust on that Distribution Date all outstanding
Contracts (and related Contract Assets) at a price equal to the aggregate unpaid
principal balance of the Notes on the previous Distribution Date plus the
aggregate of the Note Interest Distributable

 

12

--------------------------------------------------------------------------------


 

Amount for the current Distribution Date, the Reimbursement Amount (if any) as
well as accrued and unpaid Monthly Servicing Fees and Indenture Trustee Fee to
the date of such repurchase.  Such price will be deposited in the Collection
Account not later than one Business Day before such Distribution Date, against
the Trustees’ release of the Contracts and Contract Files as described in
Section 7.10 of the Sale and Servicing Agreement.

 

ARTICLE VI

INDEMNITIES

 

Section 6.01.                         Seller Indemnification.  Seller will
defend and indemnify Trust Depositor, the Trust, the Trustees, any agents of the
Trustees and the Noteholders against any and all costs, expenses, losses,
damages, claims and liabilities, joint or several, including reasonable fees and
expenses of counsel and expenses of litigation arising out of or resulting from
(i) this Agreement or the use, ownership or operation of any Motorcycle by
Seller or the Servicer or any Affiliate of either, (ii) any representation or
warranty or covenant made by Seller in this Agreement being untrue or incorrect
(subject to the second sentence of the preamble to Article III of this Agreement
above), and (iii) any untrue statement or alleged untrue statement of a material
fact contained in the Prospectus or in any amendment thereto or the omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement was made in conformity with information
furnished to Trust Depositor by Seller specifically for use therein. 
Notwithstanding any other provision of this Agreement, the obligation of Seller
under this Section 6.01 shall not terminate upon a Service Transfer pursuant to
Article VIII of the Sale and Servicing Agreement and shall survive any
termination of that agreement or this Agreement.

 

Section 6.02.        Liabilities to Obligors.  No obligation or liability to any
Obligor under any of the Contracts is intended to be assumed by the Trustees,
the Trust or the Noteholders under or as a result of this Agreement and the
transactions contemplated hereby.

 

Section 6.03.                         Tax Indemnification.  Seller agrees to
pay, and to indemnify, defend and hold harmless the Trust Depositor, the Trust,
the Trustees or the Noteholders from, any taxes which may at any time be
asserted with respect to, and as of the date of, the transfer of the Contracts
to Trust Depositor hereunder and the concurrent reconveyance to the Trust and
the further pledge by the Trust to the Indenture Trustee, including, without
limitation, any sales, gross receipts, general corporation, personal property,
privilege or license taxes (but not including any federal, state or other taxes
arising out of the creation of the Trust and the issuance of the Notes) and
costs, expenses and reasonable counsel fees in defending against the same,
whether arising by reason of the acts to be performed by Seller under this
Agreement or the Servicer under the Sale and Servicing Agreement or imposed
against the Trust, a Noteholder or otherwise.  Notwithstanding any other
provision of this Agreement, the obligation of Seller under this Section 6.03
shall not terminate upon a Service Transfer pursuant to Article VIII of the Sale
and Servicing Agreement and shall survive any termination of this Agreement.

 

13

--------------------------------------------------------------------------------


 

Section 6.04.                         Operation of Indemnities.  Indemnification
under this Article VI shall include, without limitation, reasonable fees and
expenses of counsel and expenses of litigation.  If Seller has made any
indemnity payments to Trust Depositor or the Trustees pursuant to this
Article VI and Trust Depositor or the Trustees thereafter collects any of such
amounts from others, Trust Depositor or the Trustees will repay such amounts
collected to Seller, except that any payments received by Trust Depositor or the
Trustees from an insurance provider as a result of the events under which the
Seller’s indemnity payments arose shall be repaid prior to any repayment of the
Seller’s indemnity payment.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.01.                         Prohibited Transactions with Respect to
the Trust.  Seller shall not:

 

(a)                                  Provide credit to any Noteholder for the
purpose of enabling such Noteholder to purchase Notes;

 

(b)                                 Purchase any Notes in an agency or trustee
capacity; or

 

(c)                                  Except in its capacity as Servicer as
provided in the Sale and Servicing Agreement, lend any money to the Trust.

 

Section 7.02.                         Merger or Consolidation.  (a) Except as
otherwise provided in this Section 7.02, Seller will keep in full force and
effect its existence, rights and franchises as a Nevada corporation, and will
obtain and preserve its qualification to do business as a foreign corporation in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement and of any of the
Contracts and to perform its duties under this Agreement.

 

(b)                                 Any person into which Seller may be merged
or consolidated, or any corporation  or other entity resulting from such merger
or consolidation to which Seller is a party, or any person succeeding to the
business of Seller, shall be the successor to Seller hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

(c)                                  Upon the merger or consolidation of the
Seller as described in this Section 7.02, the Seller shall provide Standard &
Poor’s and Moody’s notice of such merger or consolidation within thirty (30)
days after completion of the same.

 

Section 7.03.                         Termination.  This Agreement shall
terminate (after distribution of any Note Distributable Amount due pursuant to
Section 7.05  of the Sale and Servicing Agreement) on the Distribution Date on
which the principal balance of the Class A-1 Notes,  Class A-2 Notes and the
Class B Notes is reduced to zero; provided, that Seller’s representations and
warranties and indemnities by Seller shall survive termination.

 

14

--------------------------------------------------------------------------------


 

Section 7.04.                         Assignment or Delegation by Seller. 
Except as specifically authorized hereunder, Seller may not convey and assign or
delegate any of its rights or obligations hereunder absent the prior written
consent of Trust Depositor and the Trustees, and any attempt to do so without
such consent shall be void.

 

Section 7.05.                         Amendment.  (a) This Agreement may be
amended from time to time by Seller and Trust Depositor, with notice to the
Rating Agencies, but without the consent of the Trustees or any of the
Noteholders to correct manifest error, to cure any ambiguity, to correct or
supplement any provisions herein or therein which may be inconsistent with any
other provisions herein, therein or in the Prospectus, as the case may be, or to
add any other provisions with respect to matters or questions arising under this
Agreement which shall not be inconsistent with the provisions of this Agreement
or the Prospectus; provided, however, that such action shall not, as evidenced
by an Opinion of Counsel for Seller acceptable to the Trustees, adversely affect
the interests of any Noteholder.

 

(b)                                 This Agreement may also be amended from time
to time by Seller and Trust Depositor, with the consent of the Modified Required
Holders, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Indenture Trustee for the benefit of Noteholders;
provided, however, that no such amendment or waiver shall (a) reduce in any
manner the amount of, or delay the timing of, collections of payments on the
Contracts or distributions which are required to be made on any Note or (b)
reduce the aforesaid percentage required to consent to any such amendment,
without the consent of the holders of all Notes then outstanding.

 

(c)                                  Promptly after the execution of any
amendment or consent pursuant to this Section 7.05, Trust Depositor shall
furnish written notification of the substance of such amendment and a copy of
such amendment to each Trustee and each Rating Agency.

 

(d)                                 It shall not be necessary for the consent of
Noteholders under this Section 7.05 to approve the particular form of any
proposed amendment, but it shall be sufficient if such consent shall approve the
substance thereof.  The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Noteholders shall be subject to such
reasonable requirements as the Trustees may prescribe.

 

(e)                                  Upon the execution of any amendment or
consent pursuant to this Section 7.05, this Agreement shall be modified in
accordance therewith, and such amendment or consent shall form a part of this
Agreement for all purposes, and every holder of Notes theretofore or thereafter
issued hereunder shall be bound thereby.

 

Section 7.06.                         Notices.  All notices, demands,
certificates, requests and communications hereunder (“notices”) shall be in
writing and shall be effective (a) upon receipt when sent through the U.S.
mails, registered or certified mail, return receipt requested, postage prepaid,
with such receipt to be effective the date of delivery indicated on the return
receipt, or (b) one Business Day after delivery to an overnight courier, or (c)
on the date personally delivered to an Authorized Officer of the party to which
sent, or (d) on the date transmitted by legible telecopier

 

15

--------------------------------------------------------------------------------


 

transmission with a confirmation of receipt, in all cases addressed to the
recipient at the address for such recipient set forth in the Sale and Servicing
Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

Section 7.07.                         Merger and Integration.  Except as
specifically stated otherwise herein, this Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement.  This
Agreement may not be modified, amended, waived, or supplemented except as
provided herein.

 

Section 7.08.                         Headings.  The headings herein are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

 

Section 7.09.                         Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Illinois.

 

Section 7.10.                         No Bankruptcy Petition.  The Seller
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all amounts owing in respect of all outstanding
Securities, as well as any other amounts distributable or payable from the Trust
Estate, together with any other amounts owing in respect of obligations of the
Trust Depositor, it will not institute against, or solicit or join in or
cooperate with or encourage any Person to institute against, the Trust Depositor
or the Trust, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United State or any State of the United States.  This Section 7.10 shall survive
termination of this Agreement.

 

[signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

By:

/s/  Perry A. Glassgow

 

 

 

Printed Name:  Perry A. Glassgow

 

 

Title: Treasurer

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

/s/  Perry A. Glassgow

 

 

 

Printed Name:  Perry A. Glassgow

 

 

Title: Treasurer

 

Signature Page to Transfer and
Sale Agreement

 

17

--------------------------------------------------------------------------------


 

Exhibit A

Transfer and Sale
Agreement

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
October 1, 2003 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Contracts listed on the List of Contracts in effect on the
Closing Date (including, without limitation, all security interests and all
rights to receive payments which are collected pursuant thereto after the Cutoff
Date, including any liquidation proceeds therefrom, but excluding any rights to
receive payments which were collected pursuant thereto on or prior to the Cutoff
Date), (ii) all rights of Seller under any physical damage or other individual
insurance policy (including a “forced placed” policy, if any) or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iii) all security interests in each such Motorcycle,
(iv) all documents contained in the related Contract Files, (v) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to certain Contracts, (vi) all rights (but not the
obligations) of the Seller under any motorcycle dealer agreements between the
dealers (i.e. originators of the Contracts) and the Seller, (vii) all rights of
Seller to certain rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Contracts and (viii) all
proceeds and products of the foregoing

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of
October 1, 2003 made by and among the undersigned, as servicer, the Trust
Depositor, Harley-Davidson Motorcycle Trust 2003-4, as issuer, and BNY Midwest
Trust Company, as indenture trustee.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this          day of October 2003.

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

By:

 

 

 

Printed Name:  Perry A. Glassgow

 

Title: Treasurer

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B

Transfer and Sale

Agreement

FORM OF OFFICER’S CERTIFICATE

 

(See Exhibit C to the Sale and Servicing Agreement)

 

--------------------------------------------------------------------------------